Title: General Orders, 12 February 1782
From: Washington, George
To: 


                  
                     Head Quarters Philadelphia Tuesday Feb. 12. 82.
                  
                  At a general Court Martial held by order of the Commander in Chief at Philadelphia February 11 Inst. was Tryed James Crab (alias Daniel Shea for Desertion and reinlisting, Willful Perjury and Defrauding the States of Nine Pounds Specie—Found guilty and sentenced to receive One hundred Lashes, and that the pay Master of the 2d Jersey Regiment do stop in his hands Nine Pounds Specie in order to refund the Bounty received by the prisoner.
                  The Commander in Chief approves the above sentence and orders that he receives his Corporal punishment immediately—and remain a prisoner untill there is an Opportunity of sending him with a Copy of his sentence to the regiment to which he belongs.
               